Mr. Justice Wolf
delivered the opinion of the court.
*324In tlie District Court of Arecibo the complainant, José La O. Cintrón y González, began an action against Pedro Anreliano Figueroa, praying for the cancellation or annulment of certain proceedings in the Municipal Court of Utuado. In these proceedings, he alleged, he had been unlawfully dispossessed of certain property which he held in that city. lie also alleged that he had never been notified of the judgment of the municipal court, nor of any of the proceedings thereafter, and that the said Pedro Aureliano Figueroa had never filed a complaint against him (no ha sido demandado) for the recovery of said property.
. The defendant, Figueroa, demurred on the ground that the facts of the complaint was so ambiguously alleged as not to show that the district court had jurisdiction of the action. The said district court sustained the demurrer, basing its decision on the ground that it had no right to review the proceed7 ings for the municipal court, except by way of a special proceeding or an appeal.
The complaint however sets up, among other things, that the proceedings in the municipal court were obtained without notice to the complainant Cintrón. In other words, that he was not served with process or otherwise notified.
If the facts alleged in the complaint are to be taken as true, as they must be on demurrer, the proceedings in the municipal court were void. In such case the complainant being unlawfully dispossessed, would have a right to be restored to his property. He would have a remedy in some court. The District Court of Arecibo is a court of general jurisdiction, and must be held to have cognizance of all classes of actions until the contrary appears. To this effect is the decision of this court in the case of Tony Lowande v. García, decided on the 5th day of December, 1907. Therefore, it would seem that the demurrer should have been overruled.
In reality the case is not properly before us. No specific judgment was rendered therein. The decision of the district *325court is not final, and the law does not .permit ns to review the proceedings. (Guasp v. Succession Rosch, Dec. de P. R., vol. 2, p. 641.)
After a demurrer is sustained the complainant may desire to amend, and the court should ordinarily give him an opportunity. If he does not desire to amend, then a judgment should be entered against him. Indeed, so far as the record before ns reveals, a judgment may have actually been so entered, and if so the complainant lost his remedies. The appeal must, therefore, be dismissed and the case sent back for further proceedings. It seems to ns, however, that to avoid unnecessary appeals, the district court, if no judgment has been entered, should reverse its action and overrule the demurrer without prejudice, and permit the defendant Figueroa to proceed as he may be advised.

Dismissed.

Chief Justice Quiñones.and Justices Hernández, Figueras and MacLeary concurred.